          Case 1:21-cv-00089-JEJ Document 1 Filed 01/15/21 Page 1 of 8




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  )     No.
                                          )
                   v.                     )     (Judge            )
                                          )
                                          )
$35,350 in U.S. Currency,                 )
                                          )
                   Defendant.             )     (Electronically filed)


               COMPLAINT FOR FORFEITURE IN REM

     Plaintiff, the United States of America, by and through its

attorneys, Bruce D. Brandler, Acting United States Attorney for the

Middle District of Pennsylvania, and Sean A. Camoni, Assistant U.S.

Attorney, brings this complaint and alleges as follows in accordance

with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

                        NATURE OF THE ACTION

     1.      Plaintiff, United States of America, alleges the following

upon information and belief for its claim against the defendant property

for violations of 18 U.S.C. § 1956, and 31 U.S.C. § 5331, pursuant to 18

U.S.C. § 981(a)(1)(A) &(C), and 31 U.S.C. § 5317(2).

                        THE DEFENDANT IN REM

     2.      The defendant property consists of the following property:
          Case 1:21-cv-00089-JEJ Document 1 Filed 01/15/21 Page 2 of 8




                a. $35,350 in U.S. Currency that was seized from C&D

                   Motorsports and Christopher Lopez on August 25,

                   2020, at 1208 Manheim Pike, Lancaster, PA 17601.

                   The defendant property is presently in the custody of

                   the United States Department of the Treasury.

                      JURISDICTION AND VENUE

     3.      This Court has subject matter jurisdiction over an action

commenced by the United States under 28 U.S.C. § 1345, and over an

action for forfeiture under 28 U.S.C. § 1355(a). This Court also has

jurisdiction over this particular action under 18 U.S.C. § 981(a)(1)(A) &

(C), and 31 U.S.C. § 5317(2).

     4.      This Court has in rem jurisdiction over the defendant

property:

                a. pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts or

                omissions giving rise to the forfeiture occurred in this

                district;

                b. pursuant to 28 U.S.C. § 1355(b)(1)(B), incorporating 28

                U.S.C. § 1395, because the defendant property is found in

                this district; the defendant property which was seized
           Case 1:21-cv-00089-JEJ Document 1 Filed 01/15/21 Page 3 of 8




                 outside this district has been brought into this district.

      5.      Venue is proper in this district:

                 a. pursuant to 28 U.S.C. §1355(b)(1)(A) because acts or

                 omissions giving rise to the forfeiture occurred in this

                 district;

                 b. pursuant to 28 U.S.C. § 1395, because the defendant is

                 found in this district; the property is located in this

                 district; the defendant property which was seized outside

                 this district has been brought into this district;

      6.      Upon filing of this Complaint, the plaintiff requests that the

Clerk of Court issue an arrest warrant in rem pursuant to

Supplemental Rule G(3)(b), which the plaintiff will execute upon the

property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule

G(3)(c).

      7.      As provided by Supplemental Rule G(4), the United States

will serve notice of this action on “any person who reasonably appears

to be a potential claimant on the facts known to the government before

the end of the time for filing a claim under Rule G(5)(a)(ii)(B).”
          Case 1:21-cv-00089-JEJ Document 1 Filed 01/15/21 Page 4 of 8




                          BASIS FOR FORFEITURE

     8.      The defendant property is subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(A) & (C), and 31 U.S.C. § 5317(2), because it

constitutes:

                a. Property, real or personal, involved in a transaction or

                attempted transaction in violation of 18 U.S.C. § 1956 or

                any property traceable to such property;

                b. Property, real or personal, which constitutes or is

                derived from proceeds traceable to a violation of 18 U.S.C.

                § 1956;

                c. Property involved in a violation of 31 U.S.C. § 5331

                (through section 5324(b)); and

                d. Property traceable to a violation of 31 U.S.C. § 5331

                (through section 5324(b)).

                                   FACTS

     9.      All of the facts alleged in this Complaint are based upon

information and belief, the source of which is Jonathan D. Maiolo,

Special Agent with the Internal Revenue Service – Criminal

Investigation (IRS-CI), resulting from an investigation into the Money
        Case 1:21-cv-00089-JEJ Document 1 Filed 01/15/21 Page 5 of 8




Laundering activities and violations of the Bank Secrecy Act by

employees of C&D Motorsports and Christopher Lopez.

     10.   During all times material to this complaint, C&D

Motorsports LLC was a used car dealership located in Lancaster,

Pennsylvania, and Christopher Lopez was the business owner.

     11.   As of January 2020, C&D Motorsports listed 43 vehicles for

sale on their website ranging in price from $4,995 to $21,995. 31 of the

43 vehicles listed for sale had a sales price in excess of $10,000.

     12.   From February 2011 to January 2020, C&D Motorsports

made business cash deposits totaling $1,516,426; however, as of August

2020, C&D Motorsports never filed Forms 8300 for cash payments

received in excess of $10,000.

     13.   C&D Motorsports and Lopez are suspected of knowingly

selling used vehicles to known drug dealers, knowingly receiving cash

in excess of the filing threshold and failing to file the required Forms

8300, and knowingly titling vehicles in nominee names.

     14.   During the course of an IRS-CI investigation, an undercover

operation was conducted, during which multiple audio and video

recorded meetings took place at C&D Motorsports. During these
        Case 1:21-cv-00089-JEJ Document 1 Filed 01/15/21 Page 6 of 8




undercover meetings, IRS-CI undercover agents discussed purchasing

vehicles with cash purported to be the proceeds of the distribution of

narcotics with Lopez and other employees at C&D Motorsports.

     15.   Subsequent to the undercover meetings, a vehicle was

purchased for $33,120 in cash that was purported proceeds of the

distribution of narcotics. An employee of C&D Motorsports processed

the sale of the vehicle and titled the vehicle in a nominee name.

     16.   Following the execution of a search warrant on August 25,

2020, $35,350 in U.S. Currency was discovered and seized from a safe in

the service building at C&D Motorsports, of which $33,120 represents

government funds utilized to make a controlled purchase.
        Case 1:21-cv-00089-JEJ Document 1 Filed 01/15/21 Page 7 of 8




                         CLAIM FOR RELIEF

     WHEREFORE the United States prays that the Clerk of Court

issue a warrant of arrest for the defendant property, that the defendant

property be forfeited to the United States, that the plaintiff be awarded

its costs and disbursements in this action, and for such other and

further relief as the Court deems proper and just.


                             Respectfully submitted,

                             BRUCE D. BRANDLER
                             ACTING UNITED STATES ATTORNEY

                       By:   /s/ Sean A. Camoni
                             SEAN A. CAMONI
                             Assistant U.S. Attorney
                             235 N. Washington Avenue, Ste. 311
                             Scranton, PA 18503
                             Phone: 570-348-2800
                             Fax: 570-348-2037
                             sean.a.camoni@usdoj.gov
Case 1:21-cv-00089-JEJ Document 1 Filed 01/15/21 Page 8 of 8
